Citation Nr: 0522267	
Decision Date: 08/16/05    Archive Date: 08/25/05	

DOCKET NO.  00-24 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for the residuals of 
chemical burns to the veins of the arms. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome. 

3.  Entitlement to an initial compensable evaluation for 
scars as the residuals of removal of multiple cysts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000, October 2001, and August 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

At the time of a hearing before the undersigned Acting 
Veterans Law Judge in December 2002, the veteran confirmed 
that he had withdrawn from appellate consideration the issues 
of service connection for the residuals of a tuberculosis 
(TB) test, hemorrhagic fever with renal syndrome, and a left 
knee disorder.  The veteran additionally confirmed that he 
had withdrawn from consideration the issue of entitlement to 
an increased rating for low back strain.  Accordingly, those 
issues are not currently before the Board.

This case was previously before the Board in January 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.




FINDINGS OF FACT

1.  No current disability involving residuals of chemical 
burns to the veins of both arms has been shown.

2.  The veteran's service-connected irritable bowel syndrome 
is currently productive of no more than moderate disability, 
with frequent episodes of bowel disturbance and abdominal 
distress.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 
and Part 4, Diagnostic Code 7319 (2004).

3.  The veteran's service-connected scars resulting from the 
removal of multiple cysts, none of which are greater than 3/4 
by 1/4 inch in size, and which together involve less than 5 
percent of the veteran's total body surface area, are 
superficial, and neither tender nor painful on objective 
demonstration, producing no limitation of function of the 
body part affected. 


CONCLUSIONS OF LAW

1.  Chronic residuals of chemical burns to the veins of the 
veteran's arms were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114 and Part 4, Diagnostic 
Code 7319 (2004).

3.  The criteria for a compensable evaluation for scars as 
the residuals of removal of multiple cysts have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, 
Diagnostic Codes 7802, 7803, 7804, 7805, 7806 (effective 
prior to and as of August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)], redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that, in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and the 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of April 2001, and in 
subsequent correspondence of March and July 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wanted to have considered.  The veteran and 
his representative were also provided with a Statement of the 
Case, and various Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit evidence establishing entitlement to the benefits at 
issue.  By way of these documents, the veteran and his 
representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence that he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra., the Board is of the 
opinion that the RO did not error with respect to the timing 
of the VCAA notice requirement, as the VCAA had not been 
enacted at the time of the decision on appeal.  Moreover, the 
notice provided to the veteran in April 2001, and in March 
and July 2004 was provided by the AOJ prior to the transfer 
of the veteran's case to the Board following remand, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
veteran.  In the case at hand, the claimant has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Accordingly, to 
decide the appeal would not be prejudicial to the claimant.

Factual Background

A service clinical record dated in late May 1996 reveals that 
the veteran was seen at that time for follow up of a 
Hantavirus infection.  Noted at the time was that the veteran 
suffered from a thrombosed right forearm vein, which, it was 
felt, was secondary to an intravenous line.  This problem was 
discussed with vascular surgery service, which indicated that 
there was no need to remove the vein if no problem occurred.  

In a service clinical record of February 1998, the veteran 
stated that he had been given Ribavirin, in addition to high 
dose magnesium during his Hantavirus infection.  Reportedly, 
since that time, the veteran had experienced pain in his 
veins where the IV's had been inserted in his right and left 
arms.  In the opinion of the veteran, this was the cause of 
some of his paresthesia.

A service separation examination conducted in October 1998 
was negative for evidence of chemical burns to the veins of 
the veteran's arms, or residuals thereof.  At the time of 
Medical Board proceedings in October 1998, it was noted that 
a physical examination was negative for any evidence of 
inflammation or effusion.  

During the course of private outpatient treatment in December 
1999, it was noted that the veteran had received a diagnosis 
of irritable bowel syndrome with chronic diarrhea.  Also 
noted was that there was "mostly no history" of constipation.  
On physical examination, the veteran's abdomen was soft, with 
no evidence of organomegaly or tenderness, but with some 
slightly increased intestinal sounds.  The clinical 
assessment was chronic diarrhea, irritable bowel syndrome.  
Treatment was with medication.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in December 2002, the veteran offered 
testimony regarding the nature and etiology of his claimed 
chemical burns to the veins of the arms, as well as the 
current severity of his service-connected irritable bowel 
syndrome and scars.

On VA dermatologic examination in July 2004, the veteran 
stated that, during the period from 1987 to 1989, he noticed 
a spot on his right lateral thigh which began as a round area 
similar to a mosquito bite.  According to the veteran, this 
spot remained the same for a while, though his uniform tended 
to irritate it.  The veteran subsequently saw a surgeon, who 
excised the offending growth.  The veteran described the area 
in question as soft, firm, and about the size of a thumbnail.  
A secondary area of abnormality was in the veteran's right 
kneecap, underneath the skin.  This consisted of a hard area 
"about the size of a BB ball."  According to the veteran, 
this was present for several months.  However, the veteran 
was subsequently evaluated, and had the lesion excised.  
Another area noted was in the vicinity of the veteran's left 
flank at the beltline.  According to the veteran, this lesion 
developed quickly, in about 1 to 2 days.  It then became 
irritated, with the result that the veteran had it removed 
via surgical excision.  Reportedly, in late 2001 or early 
2002, the veteran noticed a growth in his lower shin area.  
This was during the veteran's post military period, when he 
had been wearing boots.  When questioned, the veteran 
described the growth as a "similar hard and BB-like type 
nodule."  This was removed by a private physician at Tri-
Care.  A fifth area arising during the veteran's post 
military period in 2003 was on the tip of the index finger of 
his left hand.  This consisted of a hard, small area about 
the size of a BB ball.  Because this interfered with the 
veteran's grip and irritated his finger, it was also excised 
by a private physician.  When further questioned, the veteran 
stated that, in 1998, while in service, he underwent the 
surgical excision of 4 to 5 small, hard, BB-like growths in 
the scrotal area.  According to the veteran, the surgeon who 
performed the surgery informed him that the nodules in 
question were benign calcified cysts.

On physical examination, there was a 3/8-inch-long horizontal 
scar with central hypopigmentation on the veteran's left 
lower back.  On the right lateral thigh was a circular lesion 
which was three-quarters of an inch long and one-quarter of 
an inch wide with central atrophy.  This scar was 
hypopigmented, though nontender.  On the veteran's right 
kneecap, there was a scar lateral to the top which was 
nontender.  The scar was circular, and measured one-eighth by 
one-eighth inch, with a central depression almost like a 
dimple.  In the left waistline area was a cylindrical scar 
three-quarters of an inch long and of negligible width.  This 
scar was hypopigmented with evidence of atrophy, but 
nontender.  On the left index finger at the tip was a 
questionable faint circular scar of negligible size.  Further 
examination revealed no evidence of any residual scar on the 
veteran's left shin or in the scrotal area.  Noted at the 
time of examination was that unretouched color photographs 
had been taken, and were reviewed.  The pertinent diagnosis 
was multiple superficial scars as the residuals of cyst 
removal, with no evidence of adherence to underlying tissue, 
and no disfigurement, involving less than 5 percent of the 
veteran's total body surface area, and characterized by no 
tenderness to palpation.  In the opinion of the examiner, it 
was less likely than not that the "cysts" which had developed 
during the veteran's post military period were related to his 
service-connected cysts.

On VA vascular examination in August 2004, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, while on duty in Bosnia, 
he had become ill, and received an IV antiviral drug.  Later, 
the veteran was reportedly told that he had developed blood 
clots in the veins of both of his forearms.

On physical examination, the arterial system in both arms was 
normal from the axilla to the wrist.  The veteran exhibited 
visible veins which emptied normally with elevation.  At the 
time of examination, the examiner was unable to detect cord-
like structures representing previous episodes of 
thrombophlebitis.  However, this did not rule out the 
possibility that, at some point in the past, the veteran 
could have had thrombophlebitis which completely resolved 
without leaving fibrosed scarred veins.  According to the 
examining physician, he spent considerable time explaining to 
the veteran the difference between arteries and veins, and in 
particular, that clots in arteries were very serious, whereas 
clots in superficial veins in the arm secondary to IV 
medication normally resolved without any residual effect or 
disability.

Based on a detailed review of the veteran's records and a 
comprehensive clinical evaluation, the examiner was of the 
opinion that the veteran did not exhibit any residual effect 
from previous episodes of thrombophlebitis which might have 
occurred during past IV administration of medicinal drugs.

On VA gastrointestinal examination in September 2004, the 
veteran gave a history of hemorrhagic fever in 1996 (while in 
service), following which he began to have problems with 
bowel movements.  According to the veteran, within two hours 
of rising from bed nearly every morning, he experienced a 
strong sense of fecal urgency.  This might or might not be 
associated with mild lower abdominal cramping.  However, 
within minutes, it became necessary for the veteran to find a 
restroom or suffer incontinence.  According to the veteran, 
he had experienced incontinence three weeks earlier at a 
local home improvement center.  When questioned, the veteran 
described his stools as "loose to watery."  While the 
consistency of stool could be well controlled with a single 
over-the-counter dose of Imodium, the veteran still 
experienced urgency with the subsequently formed stool.  When 
further questioned, the veteran denied hematochezia, melena, 
abdominal pain, nausea, vomiting, or dietary restriction.  
Noted at the time of evaluation was that the veteran's 
gastrointestinal history was significant for a Hantavirus 
infection in 1996 manifested by hemorrhagic fever renal 
syndrome, thrombocytopenia, severe abdominal pain, and 
protracted diarrhea.  Apparently, the veteran's renal 
symptoms resolved with Ribavirin, though morning urgency 
persisted to the present.  Reportedly, in 1998, stool studies 
had been negative.  Colonic mucosa sampled on sigmoidoscopy 
reportedly showed the presence of lymphocytes and congestion, 
both of which were nonspecific findings, showing no evidence 
of colitis.  The veteran's claims folder was reviewed, and 
showed no evidence of any active problems.

When questioned, the veteran denied any problems with weight 
loss.  Physical examination revealed an obese white male in 
no acute distress.  The veteran's abdomen was soft, 
nontender, and nondistended, with good bowel sounds.  The 
clinical impression was fecal urgency, likely functional, 
generally well controlled with Imodium.  Noted at the time of 
examination was that there was no evidence of colitis on 
recent colonoscopy.  Nor did the veteran have true diarrhea.  
In the opinion of the examiner, the veteran's symptoms were 
not consistent with celiac disease.  Rather, it was quite 
possible that he was suffering from post infectious irritable 
bowel syndrome as a result of the infection he contracted 
while in the military.

Analysis

The veteran in this case seeks service connection for the 
residuals of chemical burns to the veins of both of his arms.  
In that regard, it is argued that, during the course of 
treatment for Hantavirus in service, the veteran was 
administered intravenous medication in both arms, resulting 
in the alleged "chemical burns."
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

In the present case, service medical records are negative for 
evidence of chemical burns to the veins of the veteran's 
arms, or residuals thereof.  While in May 1996, during the 
veteran's period of active military service, there was noted 
the presence of a thrombosed right forearm, apparently the 
result of intravenous medication, that episode was acute and 
transitory in nature, and resolved without disability.  
Significantly, at the time of that incident, no treatment was 
recommended for the thrombosis in question.  Nor is there any 
indication that, at any time subsequent to that incident, the 
veteran experienced "chemical burns" to the veins of his 
arms.  As of the time of a service separation examination in 
October 1998, there was no evidence of said "chemical burns," 
or any residuals thereof.  Moreover, at the time of Medical 
Board proceedings in October 1998, physical examination 
revealed no evidence of any inflammation or effusion in the 
veteran's extremities.

The Board observes that, at the time of a VA arterial 
examination in August 2004, the arterial system in both of 
the veteran's arms was normal from the axilla to the wrist.  
Further examination revealed visible veins which emptied 
normally on elevation.  Noted at the time of examination was 
that the examiner was unable to detect any cord-like 
structures representing previous episodes of 
thrombophlebitis.  Based on a detailed review of the 
veteran's records and comprehensive clinical examination, it 
was concluded that the veteran did not, in fact, have any 
residual effects from an episode of thrombophlebitis 
resulting from the IV administration of medicinal drugs in 
service.

The Board has taken into consideration the veteran's 
contentions regarding the nature and etiology of his claimed 
"chemical burns" to the veins of both arms.  However, absent 
evidence of chronic pathology, either in service, or 
thereafter, the veteran's claim for service connection for 
that disability must be denied.

Regarding the issues of increased evaluations for service-
connected irritable bowel syndrome and scars as the residuals 
of removal of multiple cysts, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

In a rating decision of January 2000, the RO granted service 
connection (and an initial 10 percent evaluation) for 
irritable bowel syndrome, effective from March 1, 1999, the 
date following the veteran's discharge from service.  That 
same rating decision granted a noncompensable evaluation for 
scars as the residuals of removal of multiple cysts, once 
again, effective from March 1, 1999.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

In the present case, a review of the record discloses that, 
at the time of private outpatient treatment in December 1999, 
the veteran's abdomen was soft, with no organomegaly or 
tenderness, and only slightly increased intestinal sounds.  
Significantly, while following extensive work up, the veteran 
had received a diagnosis of irritable bowel syndrome with 
chronic diarrhea, there was almost no history of 
constipation.  On physical examination, the veteran's abdomen 
was soft, with no sign of organomegaly or tenderness, and 
only slightly increased intestinal sounds.  

On subsequent VA gastrointestinal examination in September 
2004, the veteran gave a history of early morning fecal 
urgency, which might or might not be associated with mild 
lower abdominal cramping.  Physical examination revealed no 
evidence of any weight loss, and the veteran's abdomen was 
soft and nontender.  Bowel sounds were described as "good," 
and there was no sign of abdominal distention.  In the 
opinion of the examiner, the veteran's fecal urgency was most 
likely "functional," and generally well controlled with 
Imodium.  There was no evidence of colitis on colonoscopy, 
nor did the veteran exhibit what could be considered "true 
diarrhea."

The 10 percent evaluation currently in effect contemplates 
the presence of moderate irritable bowel syndrome, 
characterized by frequent episodes of bowel disturbance and 
abdominal distress.  In order to warrant an increased, which 
is to say, 30 percent evaluation, there must be demonstrated 
the presence of severe irritable bowel syndrome, with 
diarrhea or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  38 C.F.R. § 4.114 and 
Part 4, Code 7319 (2004).

Based on a review of the entire evidence of record, it is 
clear that the veteran does not currently meet the schedular 
criteria for an increased evaluation.  While it is true that, 
as a result of the veteran's service-connected irritable 
bowel syndrome, he suffers from episodes of diarrhea, those 
episodes are apparently well controlled with over-the-counter 
medication.  Moreover, based on the evidence of record, it 
would appear that the veteran has little or no problem with 
constipation.  Under the circumstances, the 10 percent 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.

Turning to the issue of an increased evaluation for service-
connected scars as the residuals of the removal of multiple 
cysts, the Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders underwent revision.  In a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the Rating Schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Pursuant to those laws and regulations in effect prior to 
August 30, 2002, a 10 percent evaluation for service-
connected scars is warranted where there is evidence of 
superficial or poorly nourished scars, with repeated 
ulceration.  A 10 percent evaluation is, likewise, indicated 
where there is evidence of superficial scars which are tender 
and/or painful on objective demonstration.  Finally, an 
increased evaluation is in order where there is evidence of 
some limitation of function of the body part affected by 
scarring.  38 C.F.R. § 4.118 and Part 4, Codes 7803, 7804, 
7805 (2004).

Under the current schedular criteria in effect for the 
evaluation of service-connected skin disorders, a 10 percent 
evaluation is warranted where there is evidence of deep scars 
which cause limited motion, covering an area exceeding 6-
square inches.  A 10 percent evaluation is, likewise 
warranted where there is evidence of superficial scarring 
which does not cause limited motion, where such scars cover 
an area or areas of 144 square inches or greater.  A 10 
percent evaluation is also indicated where there is evidence 
of unstable superficial scarring, or superficial scars which 
are painful on examination.  Scars which are productive of 
some limitation of function of the affected body part are, 
likewise, considered potentially compensable.  Finally, by 
analogy to dermatitis or eczema, a 10 percent evaluation is 
indicated where the skin disorder in question covers at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed 
areas.  38 C.F.R. § 4.118 and Part 4, Codes 7801, 7802, 7803, 
7804, 7805, 7806 (2004).

Based on the aforementioned, it is clear that the veteran 
exhibits some scarring as the residual of the removal of 
multiple cysts.  However, it is similarly clear that the 
veteran's service-connected scarring is no more than 
noncompensably disabling.  At present, there is no indication 
that the veteran's scars are tender and/or painful, or 
productive of any limitation of function of the body part 
affected.  Nor is there any evidence that the veteran's 
service-connected scars are unstable, and either tender or 
painful on objective examination.  Significantly, as of the 
time of a VA dermatologic examination in July 2004, the 
veteran's scars were described as superficial and 
nondisfiguring, involving less than 5 percent of the 
veteran's total body surface area.

The Board has taken into consideration the veteran's 
testimony regarding the current severity of his service-
connected scars.  However, based upon a review of the entire 
evidence of record, the Board is of the opinion that the 
noncompensable evaluation currently in effect is appropriate, 
and that an increased rating is not warranted.


ORDER

Service connection for the residuals of chemical burns to the 
veins of the veteran's arms is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

An initial compensable evaluation for scars as the residuals 
of removal of multiple cysts is denied.




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


